                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                5 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                6 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                7 cclement@maclaw.com
                                                                  jmoser@maclaw.com
                                                                8   Attorneys for Clark County
                                                                9                           UNITED STATES DISTRICT COURT
                                                               10                                  DISTRICT OF NEVADA
                                                               11 RSA PROTECTIVE TECHNOLOGIES,                        Case No. 2:20-CV-00143-RFB-EJY
MARQUIS AURBACH COFFING




                                                                  LLC,
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                      Plaintiff,                     STIPULATION AND ORDER TO
                                                               13                                                   EXTEND DEFENDANT’S TIME TO
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                       vs.                                             RESPOND TO COMPLAINT
                                                               14
                                                                  CLARK COUNTY,                                               [FIRST REQUEST]
                                                               15
                                                                                      Defendant.
                                                               16

                                                               17         Plaintiff RSA Protective Technologies, LLC (“Plaintiff”), by and through its
                                                               18 attorneys of record, the law firms of Kolesar & Leatham and Haug Partners LLP, and

                                                               19 Defendant Clark County (“Defendant”), by and through its attorneys, the law firm of

                                                               20 Marquis Aurbach Coffing, hereby stipulate and agree as follows:

                                                               21         1.      Plaintiff filed its Complaint [ECF No. 1] on January 21, 2020.
                                                               22         2.      Defendant was served February 7, 2020, making its response to the
                                                               23 Complaint due February 28, 2020.

                                                               24         3.      The parties stipulate and agree to extend Defendant’s deadline to answer or
                                                               25 otherwise respond to the Complaint by sixty (60) days, up to and including April 28, 2020.

                                                               26         4.      The purpose of this extension is to allow Defendant and its counsel to tender
                                                               27 defense and indemnification demands to the prime contractors with which Defendant
                                                                                                           Page 1 of 3
                                                                                                                           MAC:15090-007 3976445_1.docx 2/21/2020 8:39 AM
                                                                1 contracted for the bollard project(s), evaluate potential liability of subcontractors for

                                                                2 purposes of indemnification demands, and to allow Defendant’s counsel sufficient time to

                                                                3 investigate the facts surrounding the claims and defenses in this case. Further, the extension

                                                                4 will conserve the Court’s and the parties’ resources.

                                                                5         5.      This is the first request for an extension of Defendant’s deadline to answer or
                                                                6 otherwise respond to the Complaint, and the extension is not being sought for improper

                                                                7 purposes or to delay.

                                                                8 ///

                                                                9 ///

                                                               10 / / /

                                                               11 / / /
MARQUIS AURBACH COFFING




                                                               12 / / /
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 / / /
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16 / / /

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /
                                                                                                            Page 2 of 3
                                                                                                                           MAC:15090-007 3976445_1.docx 2/21/2020 8:39 AM
                                                                1           6.     Therefore, in view of the foregoing, the parties respectfully request the Court
                                                                2 to allow Defendant’s time to respond to the Complaint to be extended by sixty (60) days, up

                                                                3 to and including April 28, 2020.Clark County

                                                                4           Dated this 21st day of February, 2020.
                                                                5 MARQUIS AURBACH COFFING                         HAUG PARTNERS LLP
                                                                6                                                 By:      /s/ Joseph V. Saphia
                                                                    By:      /s/ Jared M. Moser                         Joseph V. Saphia, Esq. (Pro Hac Vice)
                                                                7         Craig R. Anderson, Esq.                       Jessica H. Zafonte, Esq. (Pro Hac Vice)
                                                                          Nevada Bar No. 6882                           745 Fifth Avenue
                                                                8         Chad F. Clement, Esq.                         New York, NY 10151
                                                                          Nevada Bar No. 12192                          Telephone: (212) 588-0800
                                                                9         Jared M. Moser, Esq.                          Facsimile: (212) 588-0500
                                                                          Nevada Bar No. 13003                          jsaphia@haugpartners.com
                                                               10         10001 Park Run Drive                          JZafonte@haugpartners.com
                                                                          Las Vegas, Nevada 89145
                                                               11         Telephone: (702) 382-0711               KOLESAR & LEATHAM
MARQUIS AURBACH COFFING




                                                                          Facsimile: (702) 382-5816
                                                               12         canderson@maclaw.com                          Robert J. Caldwell, Esq.
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          cclement@maclaw.com                           Nevada Bar No. 007637
                                                               13         jmoser@maclaw.com                             Jonathan D. Blum, Esq.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                        Nevada Bar No. 009515
                                                               14         Attorneys for Defendant Clark County          Amanda K. Baker, Esq.
                                                                                                                        Nevada Bar No. 015172
                                                               15                                                       400 South Rampart Boulevard, Suite 400
                                                                                                                        Las Vegas, Nevada 89145
                                                               16                                                       Telephone: (702) 362-7800
                                                                                                                        Facsimile: (702) 362-9472
                                                               17                                                       rcaldwell@klnevada.com
                                                                                                                        jblum@klnevada.com
                                                               18                                                       abaker@klnevada.com
                                                               19                                                       Attorneys for Plaintiff RSA Protective
                                                                                                                        Technologies, LLC
                                                               20

                                                               21

                                                               22                                                              ORDER
                                                               23                 IT IS SO ORDERED, this 24th day of February, 2020.
                                                               24

                                                               25
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                               26

                                                               27
                                                                                                             Page 3 of 3
                                                                                                                            MAC:15090-007 3976445_1.docx 2/21/2020 8:39 AM
